Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending. It is noted that claims 7-9, 11-15, directed to a device, are dependent upon claim 5, which is directed to a system. The claims will be treated as being dependent upon claim 6. Correction of the dependency is required.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on September 3, 2020.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the programmable logic controller (PLC) and multiple sensor arrays [Claim 3]; the subject matter of claim 5; the flange portions [Claim 12] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 50, 52, 54, 56, 58, 60, 62, 238, 406, 124 and 142.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 604, 1004.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both cabinet [Para. 40] and an output line [Para 50].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “612” has been used to designate both a gravel drop aperture [Para 50] and an exhaust [Para 51].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both a hitch [Para 40] and a rotary air lock [Para 50].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “614” has been used to designate both a gravel drop [Para 51] and an air conduct [Para 51].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “904” has been used to designate two different elements [see Figures 9 and 10].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
At claim 1, line 13, please replace "house" with -- hose --.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recites "an actuatable feeder". However, the specification fails to disclose structure for actuating the feeder and fails to disclose how the feeder is actuated.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "at least one rotary airlock device" at lines 5, 6 and 9 and recites "the at least one rotary airlock" at lines 12 and 13. It is unclear if "rotary airlock device" and "rotary airlock" refer to the same element. Claims 2 and 3 also refer to the "rotary airlock".
Claim 4 lacks antecedent basis for "the at least one rotary airlock mechanism". Claim 1 recites "at least one rotary airlock device"; therefore, it is unclear if the "rotary airlock mechanism" of claim 4 is the same element as the "rotary airlock device" of claim 1.
Regarding Claim(s) 5, the language "actuatable downwardly to open upwardly to close" is confusing.
Claim 6 recites "A rotary airlock feeder device" and "the rotary airlock feeder". It is unclear if these recitations refer to the same element.
Claim 7 lacks antecedent basis for "the lower rotary plate" and it is unclear how the limitation is structurally related to the other claim elements.
Claim 9 lacks antecedent basis for "the rotor plate assembly" and it is unclear how the limitation is structurally related to the other claim elements.
Claim 10 lacks antecedent basis for "the first rotor plate and second rotor plate" and it is unclear how the limitation is structurally related to the other claim elements.
Claim 11 lacks antecedent basis for "the first rotary plate" and it is unclear how the limitation is structurally related to the other claim elements.
Claims 2-5, 7-15 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rexius et al. (USPN 7275893).
Regarding Claim(s) 1, Rexius et al. (USPN 7275893) teaches a system for moving and placing granulate, the system comprising: a housing (12) mountable to a vehicle, trailer (as illustrated) or both; at least one cabinet located on a side or back of the housing (Figure 5A, 
Regarding Claim(s) 4, Rexius et al. teaches at least one back compartment (Figure 5A, structure surrounding airlock 24) located on a back side or side of the housing, wherein the at least one back compartment comprises the at least one rotary airlock mechanism.
Claim(s) 6-11,14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath (USPN 3076580).
Regarding Claim(s) 6, Heath teaches a rotary airlock feeder device (20) attachable to a housing (10), the rotary airlock feeder comprising: a wear plate assembly comprising a bottom wear plate (82) and a top wear plate (80), wherein the bottom wear plate is attached to an upper part of a housing bowl, and wherein the top wear plate has a granulate input aperture (as seen in Figure 3); a rotary component (58) comprising a rotary airlock chamber (70), wherein the rotary component is coupled to a motor (18) and when actuated, rotates to provide a silo to increase pressure and move the granulate through the chamber; a housing bowl (the shroud 20 forms a 
Regarding Claim(s) 7, the bottom and top wear plates protect the lower rotary plate and the housing bowl and further comprises an aperture (as illustrated in Figure 3) to allow granulate.
Regarding Claim(s) 8, Heath teaches a plurality of chambers (70) in the rotor component, wherein the chambers are configured move granulate therethrough based on increased pressure in the chambers.
Regarding Claim(s) 9, the wear plate assembly, the rotor plate assembly, and the bowl are congruently arranged (as illustrated).
Regarding Claim(s) 10, Heath teaches a first rotor plate (62) and second rotor plate (64) comprise the plurality of chambers disposed therewith to receive and reject, respectively, the aggregate material deposited in the chambers.
Regarding Claim(s) 11, the bottom wear plate is configured to protect the first rotary (64) plate and the housing bowl. The wear plate is located between the first rotary plate and the bowl; therefore, it is configured to protect both elements.
Regarding Claim(s) 14, the top wear plate comprises an air input line (at 50) connected to a compressor to pump air into the rotary air lock to create pressure to pump the granulate down through the device and out of an output line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rexius et al. as applied to claim 1 above, and further in view of Lightle (USPN 5795108).
Regarding Claim(s) 2, Rexius et al. fails to teach the at least one rotary airlock comprises two rotary airlocks in parallel and in communication with the other to provide increased pressure. Lightle (USPN 5795108) teaches a pair of sand guns (15) and two rotary airlocks (40) in parallel and in communication with the other. Lightle discloses [Para 3:48-57] the arrangement increases the volume of output. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide two rotary .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rexius et al. as applied to claim 1 above, and further in view of Jurkovich (US Pub 20060056924 A1).
Regarding Claim(s) 3, Rexius et al. teaches the at least one cabinet comprises: a motor [Col 8:18, "hydraulic motor"] to power the at least one rotary airlock to rotate; a controller (99); and multiple sensor arrays (120, 122, 124, 126, 128) coupled to the controller to sense amounts of the granulate the system is moving [Col 10:12-25, "switch 120 senses when there is a low hydraulic pressure…such a low hydraulic pressure is present when the augers 20 and mixer 22 are free-wheeling or moving only a small quantity of loose particulate material"]. Rexius et al. fails to teach a programmable logic controller. Jurkovich discloses a pneumatic conveyor mounted on a trailer (118) having a controller (123), which is disclosed as a programmable logic controller [Para 70]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a programmable logic controller in the system of Rexius et al. since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. 
Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Thomas (USPN 5403128).
Regarding Claim(s) 1, Heath teaches a system for moving and placing granulate, the system comprising: a housing (10) mountable to a vehicle, trailer (formed by wheels 12, pedestal 14 and hitch 16) or both; a compressor [Col. 3:47, "source of compressed air"]; at least one rotary airlock device (20) located at a back end of the housing, in communication with the compressor (through 85,86,88), wherein the compressor feeds air to the rotary airlock device 
Regarding Claim(s) 4, Heath teaches a rotary airlock mechanism (20) located at a back side of the housing, fails to teach at least one back compartment located on a back side or side of the housing, wherein the at least one back compartment comprises the at least one rotary airlock mechanism. Thomas teaches compartments (12-14), with compartment (13) located at a side, housing a rotary airlock mechanism (50). Further, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Thomas as applied to claim 1 above, and further in view of Lightle.
Regarding Claim(s) 2, Heath fails to teach the at least one rotary airlock comprises two rotary airlocks in parallel and in communication with the other to provide increased pressure. Lightle (USPN 5795108) teaches a pair of sand guns (15) and two rotary airlocks (40) in parallel and in communication with the other. Lightle discloses [Para 3:48-57] the arrangement increases the volume of output. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide two rotary airlocks in parallel and in communication with the other to increase volume of output as taught by Lightle.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath as applied to claim 6 above, and further in view of Harper et al. (USPN 5725160).
Regarding Claim(s) 15, Heath fails to teach a hydraulic motor. Harper et al. (USPN 5725160) teaches hydraulic motor [Col. 6:32] to drive an air lock feeder (22). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use a hydraulic motor to operate an airlock feeder since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. 

Allowable Subject Matter
Claims 5, 12, 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 3995777 discloses a rotary airlock device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/WILLIAM R HARP/Primary Examiner, Art Unit 3651